Motion by the Residents for a More Beautiful Port Washington, Inc., Robert D. Oestreich, and Benjamin Zwirn, to amend two decisions and orders of this court dated August 28, 1989 [153 AD2d 727, 746], and an opinion and order of this court also dated August 28, 1989 [149 AD2d 266], which determined, respectively, (1) an appeal and a cross appeal from an order and judgment (one paper) of the Supreme Court, Nassau County, dated October 11, 1988, (2) an appeal from an order and judgment (one paper) of the Supreme Court, Nassau County, entered January 10, 1989, and (3) an order and judgment (one paper) of the Supreme Court, Nassau County, entered October 13, 1988, to delete any award of costs.
Upon the papers submitted in support of the motion and the papers submitted in opposition thereto, it is,
Ordered that the motion is granted; and it is further,
Ordered that the decision and order of this court in matter No. 1 dated August 28, 1989, which determined an appeal and a cross appeal from an order and judgment (one paper) of the Supreme Court, Nassau County, dated October 11, 1988, is *522amended by (1) deleting the third decretal paragraph, (2) inserting in the first decretal paragraph, after the words "on the law,” the words "without costs or disbursements”, and (3) inserting in the second decretal paragraph, after the words "affirmed insofar as appealed from,” the words "without costs or disbursements”; and it is further,
Ordered that the decision and order of this court in matter No. 2 dated August 28, 1989, which determined an appeal from an order and judgment (one paper) of the Supreme Court, Nassau County, entered January 10, 1989, is amended by deleting from the decretal paragraph the words "with one bill of costs” and substituting therefor the words "without costs or disbursements”; and it is further,
Ordered that the opinion and order of this court in matter No. 3 dated August 28, 1989, which determined an appeal from an order and judgment (one paper) of the Supreme Court, Nassau County, entered October 13, 1988, is amended (1) by deleting from the last sentence of the body of the opinion the words "with costs” and by substituting therefor the words "without costs or disbursements”, and (2) deleting from the decretal paragraph the words "with costs” and by substituting therefor the words "without costs or disbursements”. Mollen, P. J., Mangano, Kooper and Spatt, JJ., concur.